Title: From John Adams to Benjamin Stoddert, 3 July 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy July 3d 1799

Inclosed is a letter from the president & professor of divinity of our university recommending William Frothingham to be a chaplain on board of some frigate. I know not whether the commanders of our ships have given much attention to this subject—but in my humble opinion we shall be very unskillful politicians as well as bad christians & unwise men if we neglect this important office in our infant navy.
